Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the
fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since
this application is eligible for continued examination under 37 CFR 1.114, and the fee
set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office
action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
October 11, 2021 has been entered.
In light of the claim amendments and examiner’s amendments below, the rejections of record are withdrawn and claims  15-17, 32, 39, 45, 54, and 56 (NEW) are allowed. 
Claims 15-17, 32-39, 41, 45-55 are pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Diane E. Furman on 6/30/2022.
The application has been amended as follows: 
In claim 16, lines 1-2, after moisturizing DELETE “, and protecting, repairing, or restoring the skin lipid barrier” and  INSERT -- the skin --.
In claim 16, line 4, after composition DELETE “according to any of claim 1” and  INSERT -- claim 39 --.
In claim 17, lines 1-2, after itchiness DELETE “or applying local anaesthesia to the skin lipid barrier” and  INSERT -- of the skin --.
In claim 17, line 4, after composition DELETE “according to claim 1” and  INSERT -- claim 39 --.
In claim 32, line 1, after composition DELETE “according to claim 46” and  INSERT -- claim 39 --.
In claim 39, line 1, after composition DELETE “according to claim 46”.
In claim 39, line 4, after castor oil  INSERT -- , mineral oil, --.
In claim 39, line 5, after aqueous phase comprising INSERT -- water and --.
In claim 39, line 19, after acceptable excipient  INSERT -- wherein the fatty alcohol and the phospholipid are present in a weight ratio of from about 10:1 to about 1:1; the fatty alcohol and the fatty acid are present in a weight ratio of from about 10:1 to about 1:1; and the fatty alcohol and the ester are present in a weight ratio of from about 10:1 to about 1:1; and wherein in use the composition has a water vapor transmission rate of less than about 65 gm-2hr-1 measured in vitro using the modWVTR test methodology--.
In claim 45, line 1, after according to claim DELETE “46” and INSERT -- 39 -- .
In claim 54, line 1, after according to claim DELETE “46” and INSERT -- 39 -- .
INSERT --  Claim 56.  A method for applying local anesthesia to the
skin of a mammal, the method comprising applying to the skin of the mammal in need thereof an effective amount of a topical oil-in-water emulsion composition comprising a composition according to claim 39. ---
DELETE claims 33-38, 41, 46-53, and 55. 		
			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant oil-in-water emulsion composition comprising components in the amounts of claim 39 is not taught or suggested by the prior art. Specifically, the formulation containing the mineral oil has the lowest water vapor transmission rate of less than about 65 gm-2hr-1 than any of the other examples (SEE Table 24, #24). The prior art does not anticipate or make obvious the formulation of claim 39 or the methods of the claims. Thus claims 15-17, 32, 39, 45, 54, and 56 (NEW) are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/Primary Examiner, Art Unit 1627